I should like, first and
foremost, to convey, once again, my sincere sympathy
in connection with the victims of the devastation
caused by Hurricane Katrina.
Allow me to congratulate you, Sir, on your
election to the presidency of the General Assembly at
its sixtieth session. I would also like to pay high tribute
to Mr. Jean Ping, your predecessor, for his
distinguished leadership.
The 60-year history of the United Nations has
been a pathway towards a peaceful, prosperous and just
world. The path followed by Japan during that time has
been, indeed, that of a nation striving for an honoured
place among peace-loving nations. Building upon the
determination that it will never again follow the path to
war, Japan has pursued, and will continue to pursue,
international peace and stability in partnership with the
United Nations.
Japan needs an effective and efficient United
Nations and strongly endorses the outcome document
of the summit. To that end, our leadersí commitments,
as expressed in the document, must be translated into
action with the utmost urgency. Japan will spare no
effort in that endeavour.
The new United Nations must be equipped with a
better peacebuilding capacity. We expect the proposed
Peacebuilding Commission to help to achieve that
objective. To that end, Japan will continue to play a
constructive role, making full use of its experience and
resources.
In the Gaza Strip, the reconstruction effort after
the Israeli withdrawal has been crucial. Japan has
implemented more than $110 million worth of
assistance since the beginning of this year, in the
fervent hope that we will now see the resumption of
the road map.
As the largest donor to the Trust Fund for Iraqi
reconstruction, Japan has devoted its energies to
bringing together the international community in the
reconstruction effort. Humanitarian and reconstruction
assistance by Japan's Self-Defence Forces and official
development assistance (ODA) are contributing in
tandem to progress towards a peaceful and prosperous
Iraq. Japan has pledged ODA amounting to $5 billion,
of which $1.5 billion in grant assistance has already
been implemented.
Japan has taken the lead in assisting the Afghan
efforts for disarmament, demobilization and
reintegration (DDR), in conjunction with the United
Nations Assistance Mission in Afghanistan (UNAMA).
As a result, about 63,000 ex-combatants are to
complete the reintegration programme by the end of
next June. Japanese Self-Defence Forces vessels are
engaged in activities in the Indian Ocean in support of
the countries fighting against terrorism. Japan has
announced that its contribution will total $1 billion by
the end of March 2006, including assistance in the field
of security.
It is essential to ensure a sense of justice in a
society struggling to recover from its suffering in the
aftermath of conflict. In the area of establishing the
rule of law, Japan, in cooperation with the Government
of Cambodia, has taken the lead in setting up a tribunal
to try members of the Khmer Rouge, with a
contribution of over $20 million.
41

Sixty summers have passed since Hiroshima and
Nagasaki suffered the indescribable horrors of nuclear
devastation. Japan again calls upon all Member States
to renew their determination to bring about a peaceful
world free of nuclear weapons.
To that end, Japan will submit a draft resolution
to the General Assembly presenting a concrete agenda
to strengthen the disarmament and non-proliferation
regime, including a call for the early entry into force of
the Comprehensive Nuclear-Test-Ban Treaty (CTBT).
In that regard, it is extremely regrettable that the 2005
Review Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT)
concluded without adopting a consensus document on
substantive issues, and that the outcome document
found no consensus on disarmament and non-
proliferation.
The Democratic People's Republic of Koreaís
nuclear programmes pose a serious challenge to the
international non-proliferation regime, centring on the
NPT, and constitute a direct threat to peace and
stability in North-East Asia. Japan is committed to a
peaceful resolution of the nuclear issue through the six-
party talks and strongly hopes that the Democratic
Peopleís Republic of Korea will accept the prompt and
verifiable dismantlement of all its nuclear weapons and
nuclear programmes at the current round of talks in
Beijing. Japan will continue to make every effort to
ensure that the nuclear issue, along with the missile
and abduction issues, is comprehensively resolved in
accordance with the Pyongyang Declaration.
Japan believes that the Iranian nuclear issue
should be resolved through negotiations by diplomatic
means. To that end, Japan strongly urges Iran to
implement, in a spirit of sincerity, all the requirements
set out in the relevant resolutions of the International
Atomic Energy Agency (IAEA) Board of Governors,
including the full suspension of uranium conversion
activities, and to return to the negotiating table with the
three European Union States.
In recent years, we have witnessed countless
tragedies caused by terrorist acts. Japan, for its part,
has continued to provide assistance to countries in need
of capacity-building in the area of counter-terrorism.
To consolidate the international legal framework, Japan
calls on Member States to join international counter-
terrorism conventions and protocols, including the
newly adopted International Convention for the
Suppression of Acts of Nuclear Terrorism.
Development provides a foundation for peace and
stability. The new United Nations must serve as an
effective Organization for the promotion of
development. Having recovered from the devastation
of the Second World War with global assistance, Japan
is in a better position than any other country to
demonstrate the significance of ownership and
partnership, poverty reduction through economic
growth, and human security in promoting development.
The concept of human security ó focusing on the
protection and empowerment of individuals ó offers a
meaningful approach in a world striving for freedom
and dignity. The concept also provides an important
viewpoint with respect to the protection of human
rights. I look forward to forthcoming discussions on
this concept in the General Assembly, to which leaders
committed themselves in the outcome document.
Based on its experiences as a recipient, and also a
donor for more than a half century, Japan has been
keen to make an impact on world development and
thus has contributed one-fifth of world ODA over the
past 10 years. Japan is resolved to continue its support
for achieving the Millennium Development Goals
(MDGs). To that end, Japan intends to increase its
ODA volume by $10 billion over the next five years.
For the achievement of the MDGs, addressing the
issues facing Africa is critically important. As Prime
Minister Koizumi announced during the Asia-Africa
summit, Japan will double its ODA to Africa in the
next three years and host the fourth Tokyo
International Conference on African Development
(TICAD) meeting in 2008. In an effort to support
Africansí own efforts to bring about peace and
stability, Japan has devoted its energies to the
consolidation of peace in such countries as the Sudan,
the Democratic Republic of the Congo, Sierra Leone,
Burundi and Liberia.
With respect to the Sudan, Japan has decided to
disburse more than half of its pledged assistance of
$100 million, with a contribution of personnel through
the United Nations Mission in the Sudan (UNMIS).
Furthermore, to address the humanitarian crisis in
Africa and in other regions caused by infectious
diseases, Japan has announced $500 million in
financial assistance in the coming years for the Global
Fund to Fight AIDS, Tuberculosis and Malaria. Japan
42

will contribute $5 billion over the next five years to the
ìHealth and Developmentî Initiative. Japan has also
taken steps to address the ìforgotten crisesî in Africa
and will continue to focus on those issues.
At no other time in its history has an effective,
efficient and credible United Nations been more
needed than today. The credibility of the United
Nations is at stake. The basic structure of the Security
Council continues to reflect the world of 1945. Reform
of the Security Council therefore remains key to
achieving the overall renewal of the United Nations.
The fact that an overwhelming majority of Member
States - 166 countries in all - called for Security
Council reform during the previous session of the
General Assembly is a testament to the urgent need for
reform.
For the first time in the 60-year history of the
United Nations, during the last General Assembly
session we witnessed the submission of draft
resolutions calling for fundamental change in the
composition of the Security Council. Japan is proud to
have taken the lead in promoting Security Council
reform. It is encouraging, as well, that a large number
of leaders at the recent summit expressed their support
for reform.
I believe that Japan's path of striving for
international peace speaks for itself, and should serve
as the basis for a larger role for Japan as a permanent
member of a reformed Security Council. I can assure
you, Mr. President, that Japan will continue to make its
utmost effort to realize the reform under your
leadership. And I call on Member States to reach an
early decision at this session of the General Assembly.
The new United Nations requires an efficient and
effective Secretariat, with a strong sense of integrity.
Japan is deeply concerned about recent developments,
including the failure over the oil-for-food programme.
The management and administration of the United
Nations system must be transparent and accountable to
Member States and their citizens. In this regard, Japan
will promote and conduct more comprehensive
performance evaluation of United Nations activities.
With respect to the anachronistic ìenemy Stateî
clauses, I am pleased to note that the leaders resolved
in the outcome document (resolution 60/1) to delete
these obsolete clauses from the Charter at the earliest
opportunity.
A comprehensive review is also needed in order
to reach agreement on a scale of assessment structure
that is more equitable and fair. Japan will actively
participate in the negotiations to be concluded by the
end of next year. In the upcoming negotiation process,
Japan will make its utmost effort to ensure that the
status and responsibilities of a Member State are duly
taken into account in the scale of assessments.
We have embarked on a mission to renew the
United Nations. A great deal of work lies ahead. I call
upon all representatives in this Hall to dedicate
themselves to accomplishing this unfinished mission
by the close of this commemorative session of the
General Assembly.